Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendments filed on 09 December 2021.  As directed by the Amendments, claim 1 has been amended.  Claims 1-21 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 June 2021 is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Arguments
The arguments presented on pages 6-7 of the Remarks filed on 09 December 2021 have been fully considered by the Examiner but are not persuasive.  

Regarding claim 1, the Applicant argues on page 2 of the Remarks filed on 09 December 2021: “Neither Maga nor Lettner teach or suggest Applicant’s claims as currently amended, which require taking current and historical data into account to determine churn.”
historical user interaction data” and “discriminating pattern[s]” for a user and for a similar user group.  As will be discussed in more detail in the rejections below, the Examiner contends that the previously cited “Maga” and “Lettner” references read upon the newly amended claims.

In particular, Lettner is previously relied upon to teach “user interaction data”.  Lettner, Pg. 360, Figure 1 “First, user interaction sequences […] are collected from real users in the field.”; Lettner, pg. 360, Col. 1, first full paragraph “Based on logged interaction sequences, which contain information on visited states (e.g. a certain page), such as the amount of time that was spent in each state and the number of registered interactions (i.e. user events) in each state, we accomplished to automatically group interaction sequences based on their similarity (i.e. clustering)”.  
These “collected” and “logged” user interaction sequences fairly read on the user interaction data being “historical” user interaction data.

As recited in the previous Office action, Maga discloses a system by which users are clustered into similar groups based on user characteristics, and the likelihood of a user “churning” is calculated based upon the group into which the user is clustered.  The set of user characteristics used to cluster a user reads on the claimed “discriminating pattern for the user based on the user data”.  While Maga discloses clustering users based on user attributes, it also contemplates using other data types from additional data sources. (Maga, ¶ [0030] “If the enterprise is a telecommunications 
In other words, Maga contemplates the use of “[o]ther data sources” and “other types of customer data” in its clustering algorithm, and fairly reads on the claimed “discriminating patterns from the historical user interaction data” [such historical interaction data being taught by Lettner] as well as the churn probability being calculated “based on the at least one selected discriminating pattern and the discriminating pattern of a similar user group,” as currently amended.

The arguments regarding dependent claims 2-8 are based solely upon their dependence from independent claim 1 and are not addressed separately here.

There are no arguments presented regarding independent claim 9, claim 9 has not been amended, and claim 9 does not recite limitations similar to those in amended claim 1 such as “historical user data” or “a discriminating pattern of a similar user group.”

There are no arguments presented regarding independent claim 10, claim 10 has not been amended, and claim 10 does not recite limitations similar to those in 

The arguments regarding dependent claims 11-21 are based solely upon their dependence from independent claim 10 which, as noted above, has not been amended and is not addressed explicitly in the arguments.

The Applicant is reminded that 37 C.F.R. § 1.111(b) requires that: 

“In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” (emphasis added)

As the Applicant’s submission appears to be a bona fide response to the most recent Office action, at least in regards to claims 1-8, MPEP § 714.03 states:

“Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency (e.g., fails to treat every 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Maga (US 2007/0185867, hereinafter “Maga”), as cited in the Applicant’s Information Disclosure Statement of 16 March 2017 (previously cited) in view of Lettner et al., "Mobile Interaction Analysis: Towards a Novel Concept for Interaction Sequence Mining," MobileHCI '14, September 23-26 2014, Toronto, ON, Canada (2014), hereinafter “Lettner.” (previously cited)

Regarding claim 1, Maga discloses [a] processor-implemented method for predicting user churn, the method comprising: collecting, using one or more data processors: user data corresponding to a user […] running on a user device, the user data including user basic attribute information, (Maga, ¶ [0030] “Customer 
[…] determining, using the data processors, a similar user group with a discriminating pattern for the user based on the user data; (Maga, ¶ [0046] “The clustering function analyzes large numbers of customer attributes and identifies significant customer groupings based on shared attributes.”) [A set of customer attributes that causes a customer to be clustered into a particular group corresponds to the claimed “discriminating pattern”.]
determining, using the data processors, one or more discriminating patterns from the […]; (Maga, ¶ [0034] “the data mining module performs clustering functions to identify significant groupings of customers based on common characteristics or attributes” [the module identifies differences and similarities (discriminates) in order to cluster similar customers together]);
Maga, ¶ [0030], “If the enterprise is a telecommunications services provider, usage patterns, traffic and interconnection data may be provided directly from network control systems. Other data sources may provide other types of customer data for enterprises engaged in other industries. Alternatively, all or some of the data necessary to populate the data mart 110 may be provided by a data warehouse system or other mass storage system.”  
Maga, ¶ [0046] “The cluster analysis function is somewhat analogous to the historical data analysis described above, however, whereas the historical analysis described above is limited to two dimensions, e.g. churn rate v. average monthly revenue class, the cluster analysis examines data and identifies clusters across substantially unlimited 
selecting at least one of said discriminating patterns according to a defined set of rules, (Maga, ¶ [0034] “In order to maximize the discovery power of the data mining tool, variables known to be significant to identifying and predicting churn are provided to the data mining module”; Ibid., “great care must be taken in the selection of the variables supplied to the data mining tool”; [definitions of variables to be provided to the data mining tool] ¶ [0036], “Creating transparency involves providing a set of flexible but rigorous definitions of churn that may be applied to all customers within the telecom’s customer base.  A satisfactory definition of churn is one that may be translated into technical constraints which, when applied to customer data, leaves no doubt as to which customers are active, which customers have churned, and, in the case of customers who have churned, the timing of the transition from being an active customer to becoming a churned customer (churn date).” [a defined rule for determining churn]) 
calculating a probability that the user will churn or be loyal to the application program; (Maga, ¶ [0067] and Table 5, “The table lists churn probabilities in 10% increments starting at 100% and moving down.  Customers having a 100% churn probability are the most likely to churn, and those having a 0% score are the least likely to churn.”) based on the at least one selected discriminating pattern and the discriminating pattern of a similar user group; (Maga, ¶ [0046] “Moving beyond the historical analysis of past churn events, the present invention further provides data mining and statistical modeling functions for identifying additional characteristics of churners and common patterns that lead to churn.” [The churn probabilities of Maga are based on the identified user characteristics and user patterns (corresponds to claimed “discriminating patterns” that are common among customers who “churn”.])
and at least one of: storing the probability on the user device, and transmitting the probability for the user to a server. (Maga ¶ [0067] and Fig. 2, “The table and/or graph may be compiled by the end user access module 118 of Fig. 2 using data stored in the data mart 110.” ; Ibid., “The customers identified in the retention target list may be provided [served] to an automated system for implementing a customer retention program, or provided to personnel responsible for implementing such a program.”)

While Maga discloses collecting user data as described above, it does not explicitly disclose of an application program or  historical user interaction data associated with the application program, including at least one of (i) which user interface screens were visited, (ii) in which sequence, and (iii) which events were engaged in at each screen;  
Lettner teaches of an application program and historical user interaction data associated with the application program, including (i) which user interface screens were visited, (ii) in which sequence, and (iii) which events were engaged in at each screen; (Lettner, Pg. 360, Figure 1 “First, user interaction sequences – i.e. ordered lists of UI states in mobile applications (e.g. page visits or dialogues popping up 

Lettner is analogous art, as it is in the field of characterizing and classifying users based on user behavior.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the clustering and churn probability prediction of Maga using the recorded user interaction sequences of Lettner, the benefit being that “To get access to objective data from real-world situation and obtain quantitative statements, the usage of an app can be tracked”, as recited by Lettner at pg. 359, Col. 2, lines 40-42.

Claims 9 and 10 recite similar limitations as claim 1, and are rejected under the same rationale as applied to claim 1 above.

Regarding claim 2, the combination of Maga and Lettner as applied to claim 1 above teaches [t]he method of claim 1.  The above combination further teaches wherein the similar user group is assigned based on either (i) clustering done on one of a training set or (ii) updated clustering performed by a back-end server. (Maga, ¶ [0034] “the data mining module performs clustering functions to identify significant groupings of customers based on common characteristics or attributes.  Such clusters are discovered across a large number of customer variables”)

Regarding claim 3, the combination of Maga and Lettner as applied to claim 1 above teaches [t]he method of claim 1.  The above combination further teaches wherein the similar user group is assigned based on initial clustering done on a training set, as periodically updated using all then available user data, (¶ [0034] “the data mining module performs clustering functions to identify significant groupings of customers based on common characteristics or attributes.  Such clusters are discovered across a large number of customer variables…”)

Regarding claim 4, the combination of Maga and Lettner as applied to claim 1 above teaches [t]he method of claim 1.  The above combination further teaches wherein the discriminating patterns comprise one of: a sequence of user interface screens visited by the user, or a sequence of user interface screens visited by the user and the actions taken at each user interface screen. (Lettner, Pg. 360, Figure 1 user interaction sequences - i.e. ordered lists of User Interface states in mobile applications (e.g. page visits or dialogues popping up on a certain screens) triggered by user events such as button clicks or long press gestures are collected from real users in the field.); Lettner, pg. 361, Col. 1 “Sequence Mining,” “Collected user 

Regarding claim 5, the combination of Maga and Lettner as applied to claim 1 above teaches [t]he method of claim 1.  The above combination further teaches wherein the selected discriminating pattern is chosen based on length, being the longest pattern. (Lettner, Pg. 363 "Semi-Supervised Clustering of User Sequences" “…it is possible to treat interaction sequences as character text, where each state of the sequence is seen as a single literal.” [sequences of user interactions with the user interface of a mobile app are used to characterize the user]  “One of the most common approaches there is to compare strings based on their longest common subsequence (LCS).”)

Regarding claim 6, the combination of Maga and Lettner as applied to claim 1 above teaches [t]he method of claim 1.  The above combination further teaches wherein of multiple discriminating patterns the longest is chosen, and wherein if there exist multiple discriminating patterns of equal length, the one with the highest churn probability is chosen. (Lettner, Pg. 363 "Semi-Supervised Clustering of User Sequences" sequences of user interactions with the user interface of a mobile app are used to characterize the user.  “Fig. 4 illustrates how edit graphs can be used to calculate the similarity between two sequences based on their LCS.”; Maga, ¶ [0067] and Table 5 the system determines churn probabilities for customers in 10% increments 

Regarding claim 7, the combination of Maga and Lettner as applied to claim 1 above teaches [t]he method of claim 1.  The above combination further teaches wherein a probability that a user will churn is calculated after each user interaction with a user interface screen. (Maga, ¶ [0031] “the data source systems supply the necessary data at the proper times to the proper location.”  [Interaction data is used to update the data mart, and the churn probability calculation may be performed at any time with the updated information in the data mart])

Regarding claim 8, the combination of Maga and Lettner as applied to claim 7 above teaches [t]he method of claim 7.  The above combination further teaches wherein in response to a probability above a defined level indicating churn, messages are sent to the user to direct the user to visit one or more specific user interface screens to diminish the probability of churning. (Maga ¶ [0067] the system may “generate a target list of the most likely future churners” ¶ [0066] “The customers identified in the retention target list may be provided to an automated system for implementing a customer retention program…”)

claim 11, The combination of Maga and Lettner as applied to claim 10 above teaches [t]he computer system of claim 10.  Further, Maga discloses wherein the similar user group is assigned based on either (i) clustering done on one of a training set or (ii) updated clustering performed by a back-end server. (Maga, ¶ [0034] “the data mining module [corresponds to claimed “back-end server”] performs clustering functions to identify significant groupings of customers based on common characteristics or attributes.  Such clusters are discovered across a large number of customer variables”)

	Regarding claim 12, The combination of Maga and Lettner as applied to claim 10 above teaches [t]he computer system of claim 10.  Further, Maga discloses wherein the similar user group is assigned based on initial clustering done on a training set, (Maga, ¶ [0034] “the data mining module 116 performs clustering functions to identify significant groupings of customers based on common characteristics or attributes. Such clusters are discovered across a large number of customer variables”) as periodically updated using all then available user data, (Maga, ¶ [0031] “the data source systems supply the necessary data at the proper times to the proper location.”  [Interaction data is used to update the data mart, and the churn probability calculation may be performed at any time with the updated information in the data mart])

Regarding claim 13, The combination of Maga and Lettner as applied to claim 10 discloses [t]he computer system of claim 10.  Further, Lettner teaches wherein the discriminating patterns comprise one of: a sequence of user interface screens visited by the user, or a sequence of user interface screens visited by the user and the actions taken at each user interface screen.  (Lettner, Pg. 360, Figure 1 shows user interaction sequences -  ordered lists of User Interface states in mobile applications [e.g. page visits or dialogues popping up on a certain screens] triggered by user events such as button clicks or long press gestures being collected from real users in the field))

Regarding claim 14, the combination of Maga and Lettner as applied to claim 10 above teaches [t]he method of claim 10.  Further, Lettner teaches wherein the selected discriminating pattern is chosen based on length, being the longest pattern. (Lettner, Pg. 363 "Semi-Supervised Clustering of User Sequences" “…it is possible to treat interaction sequences as character text, where each state of the sequence is seen as a single literal.” [sequences of user interactions with the user interface of a mobile app are used to characterize the user] “One of the most common approaches there is to compare strings based on their longest common subsequence (LCS).”)

Regarding claim 15, the combination of Maga and Lettner as applied to claim 10 above teaches [t]he method of claim 10.  Further, the combination teaches wherein of multiple discriminating patterns the longest is chosen, and wherein if there exist multiple discriminating patterns of equal length, the one with the highest churn probability is chosen. (Lettner, Pg. 363 "Semi-Supervised Clustering of User Sequences" sequences of user interactions with the user interface of a mobile app are 

	Regarding claim 16, The combination of Maga and Lettner as applied to claim 10 above teaches [t]he computer system of claim 10. Further, Maga discloses wherein a probability that a user will churn is calculated after each user interaction with a user interface screen Maga, ¶ [0031] “the data source systems supply the necessary data at the proper times to the proper location.”  [Interaction data is used to update the data mart, and the churn probability calculation may be performed at any time with the updated information in the data mart])

	Regarding claim 17, The combination of Maga and Lettner as applied to claim 16 above discloses [t]he computer system of claim 16.  Further, Maga discloses wherein in response to a churn probability above a defined level, messages are sent to the user to direct the user to visit one or more specific user interface screens to diminish the probability of churning. (Maga, ¶ [0059] the system calculates churn probability levels for different percentages of the population; Maga, ¶ [0067] “By attaining a better understanding of the reasons for churn, and identifying the 

	Regarding claim 18, The combination of Maga and Lettner as applied to claim 10 above teaches [t]he computer system of claim 10.  Maga further discloses further comprising at least one of: storing the probability on the user device, and transmitting the probability for the user to a server. (Maga, ¶ [0067] and Fig. 2, “The table and/or graph may be compiled by the end user access module 118 of Fig. 2 using data stored in the data mart 110.” ; Ibid., “The customers identified in the retention target list may be provided [i.e. served] to an automated system for implementing a customer retention program, or provided to personnel responsible for implementing such a program.”)

Regarding claim 19, The combination of Maga and Lettner as applied to claim 10 above teaches [t]he computer system of claim 10.  Maga further discloses wherein said calculating a probability is performed on a server, (Maga, ¶ [0067] “Table 5 shows the results of such calculations for a particular data set. The results are shown in 14. The table and/or graph may be compiled by the end user access module 118 of FIG. 2 using data stored in the data mart 110.” [the calculated probabilities are then served to the end user access module for presentation to a user]) and in response to a churn probability above a defined level, messages are sent to a user device to direct the user to visit one or more specific user interface screens to diminish the probability of churning. (¶ [0059] the system calculates churn probability levels for different percentages of the population; ¶ [0067] the enterprise may contact users with churn probabilities above a certain threshold as part of a customer retention program)


Claims 20-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Maga in view of Lettner, and further in view of Verkasalo (US 2015/0100887), as cited in the Applicant’s Information Disclosure Statement of 16 March 2017 (previously cited).

Regarding claim 20, the combination of Maga and Lettner as applied to claim 1 above teaches [t]he method of claim 1.
The above combination does not teach wherein said calculating a probability is performed on a user device.  Verkasalo teaches wherein said calculating a probability is performed on a user device, (Verkasalo, Abstract, the device has a communication interface for transferring data to external entities; Verkasalo ¶ [0009] the invention provides on-device usage-based metering of reach and engagement data, and this data may be presented via a dynamic, web-based reporting dashboard.) and user data is uploaded from the user device to proprietary or cloud servers. (Verkasalo ¶ [0093] “Reverting to the introduction of entities shown in FIG. 1, the service arrangement 108 preferably comprises a number of at least functionally connected servers. In some embodiments, the arrangement 108 may be implemented in a cloud 110 of computing resources for enabling flexible dynamic allocation thereof”)
Verkasalo is analogous art, as it is in the field of measuring and recording user interaction with applications.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the churn probability detection of Maga with the on-device processing of Verkasalo, the benefit being that the near real-time availability of statistics allows for fact-based decisions regarding matters such as minimizing churn and increasing user engagement, as cited by Verkasalo in ¶ [0009] “Instead of survey data or data on installations,	on-device metered reach and engagement data on total and unduplicated usage could indeed be offered e.g. through a dynamic web reporting dashboard and integrated business intelligence tools, providing near real-time statistics and various options for users to extract relevant data cuts and correlations themselves, whenever they need it.”

Regarding claim 21, the combination of references as applied to claim 20 above teaches [t]he method of claim 20.  Further, the combination teaches wherein a more detailed churn analysis, using up to the minute collective data for the given app, is performed on the servers. (Verkasalo, ¶ [0009] consumer behaviors may be understood in order to minimize churn or increase user engagement, and near real-time 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT R GARDNER/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126